DETAILED ACTION
Claims 1-8 are pending, and claims 1-3 and 5 are currently under review.
Claims 4 and 6-8 are withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of group I, claims 1-3 and 5, in the reply filed on 6/28/2022 is acknowledged.   The traversal is on the ground(s) that the shared feature of the instant claims is not taught by the prior art.  This is not found persuasive because Buck expressly teaches a steel composition and yield strength that overlaps with the instant claim.  See MPEP 2144.05(I).  It is noted that determination of whether a shared feature makes a contribution over the prior art is made based on “novelty” and “inventive step”, both of which are not considered to be present based on the previous restriction mailed 5/05/2022.  See MPEP 1850(II).  Although applicant argues that the claimed ranges achieve critical results, the examiner notes that criticality is not a factor to be considered for determining “novelty” and “inventive step”.  Nonetheless, the instant claims further lack unity of invention in view of the below rejections.
The requirement is still deemed proper and is therefore made FINAL.
Claims 4 and 6-8 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 6/28/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).  In the present instance, claim 1 recites the broad recitation carbon being “0.01% or more”, and the claim also recites that the steel is a martensitic stainless steel, which one of ordinary skill would consider to be the narrower statement of the range/limitation because it is known in the art that the term “martensitic stainless steel” is used to designate a particular steel composition wherein a carbon amount is limited . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  The examiner interprets the instant claim to require a C amount of 0.01% up to an amount that would have been recognized by one of ordinary skill to be in line with martensitic stainless steels.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buck (US 2008/0073005).
Regarding claim 1, Buck discloses a martensitic stainless steel seamless pipe for oil wells [abstract, 0027, 0073]; wherein said pipe has a composition as seen in table 1 below [0035, 0069].  Buck does not expressly teach formula (1) as claimed.  However, the examiner notes that formula (1) as recited merely further limits the instantly claimed C, Mn, Cr, Cu, Ni, Mo, W, Nb, N, and Ti amounts.  The examiner notes that the overlap between the aforementioned steel composition of Buck and that as claimed, including further formula (1), is further prima facie obvious.  See MPEP 2144.05(I).  Buck further suggests obtaining yield strength values of up to 900 MPa, which also overlaps with the claimed range [0011].  Buck further discloses exemplary embodiments which achieve yield strengths greater than the claimed range [table2].  The examiner notes that the overlap between the yield strengths of Buck and that of the instant claim is further prima facie evidence of obviousness.  See MPEP 2144.05(I).
Table 1.
Element (wt.%)
Claim 1 (wt.%)
Buck (wt.%)
C
0.01 or more
0.05 – 0.15
Si
0 – 0.5
0 – 1.5
Mn
0.05 – 0.5
0 – 5
P
0 – 0.03
0 – 0.1
S
0 – 0.005
0 – 0.05
Ni
4.6 – 8
1 – 7
Cr
10 – 14
7.5 – 15
Mo
1 – 2.7
0 – 4
Al
0 – 0.1
0 – 0.2
V
0.005 – 0.2
0 – 2
N
0 – 0.1
0 – 0.1
Ti
0.255 – 0.5
0 – 0.75
Cu
0.01 – 1
0 – 5
Co
0.01 – 1
0 – 10
Fe & Impurities
Balance
Balance


Regarding claims 2-3 and 5, Buck discloses the steel of claim 1 (see previous).  Buck further discloses limiting Nb to less than 1 weight percent and Ca to be less than 0.1 weight percent [0038, 0069].  The examiner notes that these inclusion amounts further overlap with the instantly claimed ranges, which is prima facie obvious.  See MPEP 2144.05(I).

Claim(s) 1-3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuo et al. (US 2019/0177823).
Regarding claim 1, Matsuo et al. discloses a martensitic stainless steel that can be utilized for seamless pipes for oil wells [abstract, 0001, 0119-0120]; wherein said pipe has a composition as seen in table 2 below [0043-0081].  Matsuo et al. does not expressly teach formula (1) as claimed.  However, the examiner notes that formula (1) as recited merely further limits the instantly claimed C, Mn, Cr, Cu, Ni, Mo, W, Nb, N, and Ti amounts.  The examiner notes that the overlap between the aforementioned steel composition of Matsuo et al. and that as claimed, including further formula (1), is further prima facie obvious.  See MPEP 2144.05(I).  Matsuo et al. further teaches obtaining a yield strength of at least 758 MPa [0140].
Table 2.
Element (wt.%)
Claim 1 (wt.%)
Matsuo et al. (wt.%)
C
0.01 or more
0 – 0.02
Si
0 – 0.5
0 – 1
Mn
0.05 – 0.5
0 – 1
P
0 – 0.03
0 – 0.03
S
0 – 0.005
0 – 0.01
Ni
4.6 – 8
1.5 – 7
Cr
10 – 14
10 – 14
Mo
1 – 2.7
0.2 – 3
Al
0 – 0.1
0.001 – 0.1
V
0.005 – 0.2
0.01 – 0.1
N
0 – 0.1
0 – 0.05
Ti
0.255 – 0.5
0.05 – 0.3
Cu
0.01 – 1
0.1 – 2.5
Co
0.01 – 1
0 – 0.5
Fe & Impurities
Balance
Balance


Regarding claims 2-3 and 5, Matsuo et al. discloses the steel of claim 1 (see previous).  Matsuo et al. further discloses limiting Nb to less than 0.1 weight percent and Ca to be less than 0.008 weight percent [0067-0068, 0077-0078].  The examiner notes that these inclusion amounts further overlap with the instantly claimed ranges, which is prima facie obvious.  See MPEP 2144.05(I).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 and 5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of copending Application No. 17/291,150 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because the overlap between the composition of the instant claims and that of the co-pending application is prima facie obvious.  See MPEP 2144.05(I).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicants’ arguments submitted on 6/28/2022 are moot as they do not pertain to “novel” and “inventive” in the scope of unity of invention.  However, the examiner will address said arguments below in favor of compact prosecution.
It appears that applicant is of the position that the claimed Cu, Co, and formula (1) ranges achieve critical and unexpected results of improving SSC properties.  The examiner cannot concur.  Firstly, the examiner cannot consider a single data point for each feature (comp. examples 21-22, 24, respectively) as relied upon by applicant to be a sufficient number of tests inside and outside of the range to demonstrate statistically significant and practical results.  The examiner directs applicants’ attention to MPEP 716.02(b-d) for the specific requirements in establishing criticality.  Secondly, the examiner further cannot consider improvement of SSC properties to be an unexpected result.  Specifically, Matsuo et al. expressly teaches controlling Cu and Co to improve SSC properties and strength, which directly affect SSC cracking as would have been recognized by one of ordinary skill [0055-0056, 0080-0081].  Matsuo et al. also discloses several other elements to influence SSC properties such as Cr, Ni, Mn, etc.  Matsuo et al. further expressly teaches an absence of cracking/rupturing during SSC testing in conformity with NACE TM0177 method A, which is the testing method utilized by applicants [0133].  In other words, Matsuo et al. is achieving the same SSC effect after performing the same SSC testing method, such that the examiner cannot consider the instant claims to achieve critical and unexpected results over the similar scope of Matsuo et al.  Thus, the examiner cannot consider the claimed Co, Cu, or formula (1) ranges to be critical absent further evidence to the contrary.

Conclusion
No claims allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A WANG whose telephone number is (408)918-7576. The examiner can normally be reached usually M-Th: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS A WANG/Primary Examiner, Art Unit 1734